PER CURIAM.
Petition for habeas corpus was filed in March, 1944. The District Judge promptly and properly entered an order to show cause, to which a return was duly filed. The court on consideration of the return discharged the rule and denied the petition. An appeal to this court followed and on the call of the case the United States Attorney, appearing for the respondent, confessed error and requested that the case be remanded for hearing on the petition and return.
We have examined the record and are of opinion the dismissal below, without hearing, was error. Accordingly the judgment below is reversed and the cause remanded to the District Court for hearing.
Reversed and remanded.